ORDER
PER CURIAM.
Edmond Nelson (Defendant) appeals from his conviction, after a jury trial, for first-degree robbery, § 569.020, RSMo 1994, for which he was sentenced to eighteen years’ imprisonment. He alleges the trial court erred when it allowed evidence that he was a gang member. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detañed facts and restating the principles of law would have no precedential purpose. The judgment is affirmed in accordance with Rule 30.25(b).